Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she had a reasonable assurance of continued employment.
Claimant, a substitute teacher, was notified by her employer that her name appeared on the preferred list for the 1992-1993 academic year and that it intended to call her to teach during this period. In view of this, the Board found that she received a reasonable assurance of continued employment and, therefore, found her ineligible to receive unemployment insurance benefits during the summer of 1992. Upon review of the record, we find that substantial evidence supports the Board’s decision. This case is distinguishable from Matter of Bicjan (New York City Bd. of Educ. — Hudacs) (201 AD2d 813), which involved claimant’s claim for benefits during a different time period. We have examined claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.